In the supplemental petition for a rehearing appellants contend that this court misapprehended or overlooked the evidence and the law pertinent to this case on the question of punitive damages. This court disposed of this question in its opinion 55 S.E.2d 532. A further consideration of this question shows that there was ample evidence to require the trial judge to submit the question of punitive damages to the jury. There was evidence from which the jury would be warranted in concluding that appellant's train was being operated in violation of the statute requiring the giving of proper signals and at an excessive rate of speed.
Mr. T.A. Mitchell, supervisor of signals for defendant railway company, testified that the contact point was not less than twenty feet nor more than thirty feet from the highway. Mr. Mims, the engineer of the train involved, testified that approximately thirty feet of the engine must pass the contact point before the signals begin operating, therefore, according to the testimony of defendant's own witnesses the jury would have been justified in concluding that defendants knew or should have known that the engine would be at or upon the highway before the warning signals would begin operating. *Page 434 
This and other evidence referred to in the opinion is ample to require the trial judge to submit the question of punitive damages to the jury for their consideration.
The petition is denied.